Cleveland BioLabs, Inc.
73 High Street
Buffalo, New York 14203




December 31, 2008


Yakov Kogan
c/o Cleveland BioLabs, Inc.
73 High Street
Buffalo, New York 14203


Re:           Amendment to Employment Agreement dated August 1, 2004


Dear Yakov:


Pursuant to Section 14.11 of the Employment Agreement dated August 1, 2004, (the
“Employment Agreement”) by and between you (“Executive”) and Cleveland BioLabs,
Inc. (the “Company”) and in order to maintain compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, the Employment Agreement shall be
amended and modified to incorporate the following as Section 14.12:


“Section 14.12 Section 409 A.


(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended ("Section 409A") and shall, to the extent
practicable, be construed in accordance therewith. Accordingly, notwithstanding
anything in this Agreement to the contrary, if the Company determines that
Executive is a "specified employee" (as defined in Code Section
409A(a)(2)(B)(i)) at the time of his or her Separation from Service (as defined
under Section 409A) and any amount payable to Executive under this Agreement is
a deferral of compensation subject to the additional tax described in Code
Section 409A(a)(1)(B) and would be considered a payment upon Executive’s
Separation from Service, then notwithstanding anything in this Agreement to the
contrary, such amount shall not be paid before the date that is the earlier of
(i) six (6) months and one (1) day after Executive’s Separation from Service or
(ii) Executive’s death (the "Delay Period"). Upon the expiration of the Delay
Period, the initial payment following the Delay Period shall include a lump sum
payment equal to those payments that otherwise would have been paid if the delay
had not applied, and any remaining payments due shall be payable in accordance
with their original payment schedule.
 
(b) If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A (including, but not limited to, the additional tax described
in Code Section 409A(a)(1)(B)), then such party shall deliver written notice of
such determination to the other party, and the parties hereby agree to work in
good faith to amend this Agreement so it (i) is exempt from, or compliant with,
the requirements of Section 409A and (ii) preserves as nearly as possible the
original intent and economic effect of the affected provisions.”
 
Please indicate your agreement to the foregoing amendment and modification by
countersigning below where indicated.
 
 
CLEVELAND BIOLABS, INC.
 
 
/s/ John A. Marhofer, Jr.
By: John A. Marhofer, Jr.
Title: Chief Financial Officer




Acknowledged and agreed to as of
December 31, 2008




/s/ Yakov Kogan
Yakov Kogan
 
 
 

--------------------------------------------------------------------------------

 